DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Schmitt (Reg. No. 77137) on 07/28/2021.
The application has been amended as follows: 

Amend claim 102 as follows:
102. An anode for an aluminum-ion battery, the anode comprising: 
one or more structures; and
a plurality of oxide structures protruding from the one or more structures,
wherein each of the one or more structures comprises one or more aluminum-containing members selected from the group consisting of aluminum, an aluminum alloy, and an aluminum composite, wherein the anode is from 0.001 wt.% to 100 wt.% aluminum.

Amend claim 133 as follows:
133. The anode of claim 102, wherein the plurality of oxide structures are a plurality of oxide pillars

Election/Restrictions
Claim 102 allowable. Claims 109, 114, 115, 137, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement restricting inventions Species A and Species B, as set forth in the Office action mailed on 05/05/2021, is hereby withdrawn and s 109, 114, 115, 137 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 102-105, 107-109, 114-115, 117-118, 122-123, 126-129, 133-141, 143-144 and 178 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art reference US PGPub 2018/0233748 discloses an aluminum secondary battery [Abstract] with an aqueous electrolyte [0025] and an anode comprising Al metal or Al metal alloy particles, fibers, wires, tubes, or discs [0065]. However, only graphene and carbon structure networks are considered in conjunction with the anode particles as these provide an electron-conducting pathway for significantly improving the kinetics of the aluminum secondary cell [0066], so one of ordinary skill in the art would not modify this to instead include protruding oxide structures as required by the claims. 
Prior art reference US PGPub 2016/0104891 discloses a springy anode structure for an ion secondary battery wherein oxide nanowires extend in an anode [Figure 4a, 0056, 0057]. However, the springy anode structure encourages Li growth into free or pore space to increase Li stripping efficiency and/or Coulombic efficiency in the Li ion secondary battery [0059, 0060]. The resulting high surface area anode structure is for a lithium ion secondary battery [Abstract], and the benefit is not taught for an aluminum ion battery as required by the claims. 
Similarly, prior art reference US PGPub 2019/0305290 discloses a metal oxide nanofiber mat for a battery anode [Abstract]. However, the electrodes are only shown to be used in lithium-sulfur or sodium-sulfur batteries [0118] as the metal fibers are used to bind lithium polysulfides [0120] and limit shuttling in Li-S batteries [0121]. Therefore, the benefit is not taught for an aluminum ion battery with an anode containing aluminum as required by the claims. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725